UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7914


JESUS MAGANA,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cv-00027-JPB-DJJ)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesus Magana, Appellant Pro Se. Helen Campbell Altmeyer, Jarod
James Douglas, Assistant United States Attorneys, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jesus Magana, a federal prisoner, appeals the district

court’s   order   accepting      the    recommendation   of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2012) petition.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.           Magana v. O’Brien, No. 2:12-cv-00027-

JPB-DJJ   (N.D.W.   Va.   Oct.    26,    2012).    We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                         2